Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 10/5/2021.

As filed, claims 1-3, 5, and 6 are pending; and claim 4 is cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 10/5/2021, with respect to claims 1-3, 5, and 6, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(b) indefinite rejection of claims 1-3, 5, and 6 is withdrawn per amendments.

The § 102(a)(1) rejection of claims 3, 5, and 6 by Zhang1 is withdrawn per amendments.

The § 103(a) rejection of claims 1 and 2 by Zhang2 is withdrawn per amendments.  However, the abovementioned Zhang2 is a CAPLUS printout, wherein not all compounds prima facie obvious over the compound of Zhang2.  For details, see rejection below.

The claim objection of claims 1 and 3 is withdrawn per amendments/remarks. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over “Synthesis and antifungal activity of triazolylpropanol derivatives”, hereinafter Zhang2.

Regarding claims 1-3:
Determining the scope and contents of the prior art:   
in vitro antifungal activity was determined.  Accordingly, such compound can be used to treat fungal infection.
In addition, the Examiner finds that a pharmaceutical composition including the abovementioned compound and a pharmaceutical acceptable carrier was also inherently made when the antifungal activity of the compound was analyzed and determined in an in vitro assay.

    PNG
    media_image1.png
    99
    585
    media_image1.png
    Greyscale

(pg. 255, abstract)

    PNG
    media_image2.png
    130
    233
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    42
    236
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    37
    235
    media_image4.png
    Greyscale
(pg. 252, compound 9)

    PNG
    media_image5.png
    178
    276
    media_image5.png
    Greyscale
(structure of the abovementioned compound 9)
3 is 3.

    PNG
    media_image6.png
    304
    304
    media_image6.png
    Greyscale
 (pg. 252, compound 9)

Ascertaining of the difference between the prior art and the claim at issue:   
In the abovementioned compound, Zhang2, for instance, does not explicitly teach instant variable n3 is 5, shown by bow below.

Finding of prima facie obviousness --- rationale and motivation:   
Although the abovementioned compound, as taught by Zhang2, teaches that instant variable n3 is 3, the difference to the instant compound is only by an ethylene group (i.e. n-butyl vs. n-hexyl).  Such structural similarity makes the instant compound a homologue of the compound as taught by Zhang2.   With regards to the substitution of one lower alkyl for another, MPEP 2144.08.II.A.4(c) states, “…consider teachings of a preferred species within the genus. If such a species is structurally similar to that claimed, its disclosure may motivate one of ordinary skill in the art to choose the claimed species 
To those skilled in the chemical art, one homologue is not an advance over a member of a homologous series. The reason for this is that one of ordinary skill, knowing the properties of one member of series, would know what properties to expect in homologous members. In re Henze, 85 USPQ 261 (1950), In re Wood, 199 USPQ 137 (CCPA 1978), and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  
Applicant’s attention is also respectfully referred to MPEP 2141.  The Supreme Court, in the KSR decision, quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of 
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e. they would be pharmacologically active as antifungals). 
Thus, it would have been prima facie obvious at the time the invention was made for one of ordinary skill in the art to produce homologues of the compound taught by Zhang2 by selecting the particular homologous substitution with a reasonable expectation of success.
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
One of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the quoted purpose.
	Thus, the instant claims are prima facie obvious.

Claim 5 is rejected under 35 U.S.C. 103(a) as being obvious over the combined teaching of:
(a)	Zhang2; and
(b)	“Current and Emerging Azole Antifungal Agents”, hereinafter Sheehan.  See PTO-892 form mailed on 10/28/2019.

Regarding claim 5:
Determining the scope and contents of the prior art:   
(a)	Zhang2, for instance teaches the abovementioned obvious variant or pharmaceutical composition thereof as antifungal.

(b)	Sheehan, for instance, teaches that azole antifungal has been used clinically for treating superficial and systemic fungal infections.

    PNG
    media_image7.png
    373
    466
    media_image7.png
    Greyscale
(pg. 41, right column, second paragraph)

Ascertaining of the difference between the prior art and the claim at issue:   
(a)	Zhang2, for instance, does not explicitly teach the use of abovementioned obvious variant for treating fungal infection in a human subject.

(b)	 Sheehan, for instance, does not explicitly teach the instant compounds depicted in claim 3.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply the antifungal activity of the abovementioned obvious variant of Zhang2 to a human subject, as taught by Sheehan, in order to arrive at the instantly claimed method because the abovementioned obvious variant of Zhang2 is considered as an azole antifungal, wherein azole antifungals, according to Sheehan, are commonly known for clinical use in treating superficial and systemic fungal infections.  Accordingly, there’s a reasonable expectation of success that the abovementioned obvious variant of Zhang2 would be an effective antifungal for human subject.

Claim 6 is rejected under 35 U.S.C. 103(a) as being obvious over the combined teaching of:
(a)	Zhang2; and
(b)	“Critical Annotations to the Use of Azole Antifungals for Plant Protection”, hereinafter Hof.  See PTO-892 form mailed on 7/2/2018.


Regarding claim 6:
Determining the scope and contents of the prior art:   
(a)	Zhang2, for instance, teaches the abovementioned obvious variant or pharmaceutical composition thereof as antifungal.

(b)	Hof, for instance, teaches that tons of azole antifungals are sold for the purpose of plant protection in order to avoid considerable loss of crop yield.

    PNG
    media_image8.png
    333
    388
    media_image8.png
    Greyscale

(pg. 2987, left column 1st and 2nd paragraph)

Ascertaining of the difference between the prior art and the claim at issue:   
(a)	Zhang2, for instance, does not explicitly teach the use of the abovementioned obvious variant for plant protection.

(b)	Hof, for instance, does not explicitly teach the instant compounds depicted in claim 3.

Finding of prima facie obviousness --- rationale and motivation:   


    PNG
    media_image9.png
    177
    387
    media_image9.png
    Greyscale

(pg. 2987, left column 3rd paragraph)

Conclusion
Claims 1-3, 5, and 6 are rejected.
Claim 4 is cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626